DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 28 December 2021 has been entered.  
Although the examiner fully considered the Applicant’s argument on why the Abstract meets the requirements of 37 CFR § 1.72, the examiner was not persuaded.  Accordingly, the grounds of objection for the Specification still stand.
Applicant’s amendments to the Claims have overcome every Claim Objection.  The Claim Objections have been withdrawn.  
Although the examiner fully considered the Applicant’s argument on why the claimed “controller” should not be interpreted under the 35 USC 112(f) authority and why the limitation should not be rejected under 35 USC 112(a) and (b), but the examiner was not persuaded.  Accordingly, the grounds of rejection under 35 USC 112(a/b) invoked under 35 USC 112(f) still stand.
Applicant’s arguments, see section entitled, “Claim Rejections under 35 U.S.C. §§ 102 and 103” pages 10-11, filed 28 December 2021, have been fully considered and are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 28 December 2021, the status of the claims is as follows: Claims 1, 8-11 and 17-19 have been amended.  Claims 2-7 and 12-16 have been cancelled.
Claims  1, 8-11 and 17-20 are pending.

	
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
	Additionally, the Abstract is not positively stated.  Recommend removal of the verbs “can” from the Abstract.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller” in claims 1 and 11.
The generic placeholder is “controller” and the functional language attributed to the “controller is “configured to control the actuator as a function of data from a/the flow field sensor in the additive manufacturing system”
Structure that is “read into” the claims from the specification to support the claimed functional language is “The controller 115 can include any suitable hardware and/or software module(s) as appreciated by those having ordinary skill in the art” (pages 2 and 7 in the Specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claims 1 and 11, the claims recite “a controller configured to control each actuator as a function of data from a/the flow field sensor in the additive manufacturing system”.  Although the specification discloses “hardware” and “software,” the specification fails to disclose any details regarding the hardware and software in such full, clear, concise, and exact terms as to enable any person skilled in the art to make use of the claimed invention.  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function.  Instead, the specification itself must explain how the claimed function is achieved. The specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 11, Claim limitation “controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the Specification discloses that “the controller can include any suitable hardware and/or software module(s) as appreciated by those having ordinary skill in the art” (referring to pages 2 and 7 in the Specification), it is unclear what hardware or software would be appreciated by those having ordinary skill in the art.  Additionally, it is unclear what type of hardware or software is used and how the hardware and software is used to support the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Interpretation
Claims 1 and 11 recite “one or more moveable baffles at least partially disposed within the housing channel and configured to move relative to the housing to modify a respective exhaust flow area of a respective baffle of the one or more moveable baffles,” as well as “wherein each movable baffle is positioned in overlapping series with each other such that each respective exhaust flow area is defined between adjacent baffles.”  Under broadest reasonable interpretation, claims 1 and 11 are interpreted such that each baffle modifies an exhaust flow but that the exhaust flow does not necessarily correlate with that of the respective baffle (the claims use “a respective exhaust flow area”).  Similarly, claims 1 and 11 are interpreted such that the exhaust flow areas must lie between two adjacent baffles, but that the exhaust flow areas need not be “of” the respective baffle (where the ownership preposition—“of”—is the preposition used but because the exhaust areas lie between “adjacent” baffles, this language suggests that a single baffle does not have ownership of the exhaust areas).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romano et al. (US-20180126649-A1).
Regarding claim 19, Romano teaches a method (“a method of printing a 3D object,” para 0050), comprising: modifying an exhaust flow area in a portion of an exhaust manifold to control flow distribution over a build plate of an additive manufacturing system (“using a gas flow director to direct a flow of gas in a second direction adjacent to the platform,” para 0050) as a function of data from a flow field sensor in the additive manufacturing system (“one or more sensors is configured [to] sense a temperature, pressure, reactive agent level, and/or the velocity, of the at least one gas within the gas flow mechanism… controller is further configured to direct reducing a level of a reactive agent in the gas flow mechanism,” para 0021).
Regarding claim 20, Romano teaches wherein controlling flow distribution includes modifying a flow field (“the method further comprises modifying at least one of a shape, a velocity, a chemical makeup (e.g., level of a reactive agent), a temperature, or a uniformity of the flow of by flowing the flow of gas through a gas inlet portion that is coupled to or is a part of an enclosure that comprises the platform, at least part of the flow of gas, and the material dispenser,” para 0051).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Romano et al. (US-20180126649-A1) in view of Chuang et al. (US-20160114531-A1) and Zhang et al. (CN-106623928-A, relying on foreign version for drawings and provided English translation for written disclosure )..
Regarding claim 1, Romano teaches an exhaust manifold (processing chamber 2102, fig. 21) for an additive manufacturing system (3D printer 2100, fig. 21), comprising: a manifold housing (gas inlet portion 2114, fig. 21); at least one baffle (baffles, 2115, fig. 21) movable relative to the manifold housing configured to modify an exhaust flow area defined in part by the at least one baffle (“at least one of a plurality of gaps between baffles can be adjustable (“the baffles can be configured to reduce a velocity and/or turbulence of the gas flow, e.g., by their relative orientation and/or surface makeup (e.g., roughness). In some embodiments, e.g., before, after, and/or during at least a portion of a 3D printing operation; e.g., which adjustment can be controlled by manually and/or automatically by adjusting the position of one or more baffles,” para 0322 referring to fig. 22); and an actuator (“the 3D printer comprises one or more motors,” para 0213; “the 3D printer comprises one or more valves,” para 0212; the “valves” and a “motor” are construed as the claimed “actuator”) operatively connected to the at least one baffle configured to move the at least one baffle (“The motor may be controlled by the control system and/or manually,” para 0213; “the adjustment [of the baffles] may be controlled manually and/or automatically (e.g., using a controller),” para 0321; examiner is construing the combined teachings that the controller controls a motor and that the baffles are moved by the controller such that the motor moves the baffles), wherein the manifold housing defines a housing channel (referring to fig. 21, construed as the path the gas takes when moving through the baffles; “the inlet portion comprises baffles 2115 that form a (e.g., winding) channel,” para 0316), wherein the at least one baffle includes one or more moveable baffles at least partially disposed within the housing channel (fig. 21 shows the baffles 2115 disposed in the channel) and configured to move relative to the housing to modify a respective exhaust flow area of a respective baffle of the one or more moveable baffles (“The baffles and/or gas flow at the gas inlet portion may be configured and/or adjusted to facilitate a gas flow trajectory, velocity, chemical makeup, or temperature of the gas flow…The geometry, temperature, and/or chemical characteristics of the channel (e.g., defined by baffles 2115) may be adjustable. The adjustment may be before, after, and/or during at least a portion of a 3D printing operation (e.g., during a period when the energy beam 2108 irradiates material bed 2113, or when no energy beam irradiates a material bed 2113).,” para 0321), wherein the actuator is operatively connected to each of the one or more movable baffles (“The motor may be controlled by the control system and/or manually,” para 0213) and configured to move the one or more movable baffles relative to the housing (“the adjustment [of the baffles] may be controlled manually and/or automatically (e.g., using a controller),” para 0320; “an apparatus used in a 3D printing of at least one 3D object comprises at least one controller that is programmed to perform the following operations: operation (i) direct flowing at least one gas at a velocity through a gas flow mechanism,” para 0020), wherein the one or more moveable baffles include a plurality of moveable baffles (baffles 2202, fig. 22) configured to move relative to the housing and relative to each other to modify the respective exhaust flow area (“at least one of a plurality of gaps between baffles can be adjustable (e.g., before, after, and/or during at least a portion of a 3D printing operation; e.g., which adjustment can be controlled by manually and/or automatically by adjusting the position of one or more baffles,” para 0322), wherein each movable baffle is positioned in overlapping series with each other such that each respective exhaust flow area is defined between adjacent baffles (Applicant discloses that “each movable baffle 109a, b, c, d, e can be positioned in overlapping series with each other such that each respective exhaust flow area 111 a, b, c, d can be defined between adjacent baffles,” bottom of page 6, Specification; similarly, Romano shows in fig. 21 that a “channel” is formed in between the baffles, which is construed as an exhaust flow area between adjacent baffles, referring to para 0316), a controller (“controller,” para 0349) configured to control the actuator (“The motor may be controlled by the control system and/or manually,” para 0213; “the computer may be coupled to one or more sensors, valves, switches, motors, pumps, scanners, optical components, or any combination thereof,” para 0221) as a function of data from a flow field sensor (“pressure sensor,” para 0211) in the additive manufacturing system (“The controller may regulate the pressure (e.g., with the aid of one or more vacuum pumps) according to input from at least one pressure sensor,” para 0211).
Romano, figs. 21 and 22

    PNG
    media_image1.png
    510
    483
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    564
    422
    media_image2.png
    Greyscale

Romano does not explicitly disclose wherein each of the plurality of baffles includes an L-shape (although Romano teaches that the baffles inside the inlet portion may “comprises a geometric shape (e.g., rectangular shape, square shape, circular shape, box shape),” para 0265), wherein each moveable baffle includes a different shape and/or size compared to an adjacent baffle to fit each moveable baffle within the manifold housing (although Romano teaches that the baffles inside the inlet portion may “comprises a geometric shape (e.g., rectangular shape, square shape, circular shape, box shape),” para 0265).
However, in the same field of endeavor of controlling a gas flow in an additive manufacturing system, Chuang teaches wherein each of the plurality of baffles includes an L-shape (“the gas inlet-outlet devices 150 may be specifically arranged as follows:…two L shapes 220,” para 0036, referring to fig. 2(b)).
Chuang, fig. 2(B)

    PNG
    media_image3.png
    140
    188
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Romano to include, a gas inlet-outlet device in two L-shapes , in view of the teachings of Chuang, by using gas inlet-outlet device 150 in two L-shapes 220, taught by Chuang, in the gas outlet portion 2117, taught by Romano, in order to prevent slag and oxides from falling back into the processing area, thereby improving a foaming quality and stability of additive manufacturing (Chuang, para 0009).
Romano/ Chuang do not explicitly disclose wherein each moveable baffle includes a different shape and/or size compared to an adjacent baffle to fit each moveable baffle within the manifold housing.
However, in the same field of endeavor of controlling a gas flow in an additive manufacturing system, Zhang teaches wherein each moveable baffle (relying on Romano for teaching moveable baffles; Zhang shows baffles in the air-out apparatus of fig. 6) includes a different shape and/or size compared to an adjacent baffle to fit each moveable baffle within the manifold housing (as shown in fig. 6).
Zhang, fig. 6A-D and 7

    PNG
    media_image4.png
    788
    398
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    328
    394
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Romano to include, an air-out apparatus, in view of the teachings of Zhang, by using the air-outlet apparatus, taught by Romano, behind the gas inlet-outlet device 150 in two L-shapes 220, taught by Chuang, in the gas outlet portion 2117, taught by Romano, in order to form a laminar flow at an inclination angle of 5 degrees that can easily take away impurity such as the black smoke caused by laser powder interaction, where the black smoke decreases the utilization rate of laser energy by about 10%-15%, and as a result of removing the black smoke, the precision of sintered parts increases and the utilization rate of the laser is consistently 100% (Zhang, middle paragraph on page 5 and page 3, referring also to fig. 7, which shows the inclination caused by using Zhang’s air-out apparatus).
Regarding claim 8, Romano teaches wherein the actuator (the “valves” and a “motor” are construed as the claimed “actuator”) includes a worm gear (“The motor may be a step motor,” para 0213; Applicant discloses “stepper motor,” bottom of page 2 in the Specification).
Regarding claim 9, Romano teaches wherein the actuator (the “valves” and a “motor” are construed as the claimed “actuator”) is mounted to an outside surface of the manifold housing (“the term “auxiliary support,” as used herein, generally refers to at least one feature that is a part of a printed 3D object, but not part of the desired, intended, designed, ordered, and/or final 3D object. Auxiliary support may provide structural support during and/or subsequent to the formation of the 3D object. The auxiliary support may be anchored to the enclosure. For example, an auxiliary support may be anchored to the platform (e.g., building platform),” para 0198; “The platform may have a surface that comprises supporting features (e.g., auxiliary support)….The platform may comprise a motor,” para 0174).
	Regarding claim 10, Romano teaches wherein the one or more moveable baffles (baffles 2202, fig. 22) are connected (construed as “fluidly connected,” as taught in para 0293) to the actuator (valve 1462, fig. 14) through a slot (inlet port 2116, fig. 21) in the manifold housing (enclosure 1440, fig. 14 or gas inlet portion 2114, fig. 21; “the valve may facilitate insertion of a (e.g., requested) gas into a segment of the gas flow mechanism,’ para 0292).
Romano, fig. 14

    PNG
    media_image6.png
    423
    501
    media_image6.png
    Greyscale

	Regarding claim 11, Romano teaches an additive manufacturing sweep flow system (“GAS FLOW IN THREE-DIMENSIONAL PRINTING,” title; 3D printer 2100, fig. 21), comprising: an inlet manifold (inlet port 2116. fig. 21); and an exhaust manifold (processing chamber 2102, fig. 21), comprising: a manifold housing defining a housing channel (“the inlet portion comprises baffles 2115 that form a (e.g., winding) channel,” para 0316, referring to fig. 21); one or more moveable baffles (baffles 2115, fig. 21) at least partially disposed within the housing channel (fig. 21 shows the baffles 2115 disposed in the channel)  and configured to move relative to the housing to modify a respective exhaust flow area of a respective baffle of the one or more moveable baffles (“at least one of a plurality of gaps between baffles can be adjustable (“the baffles can be configured to reduce a velocity and/or turbulence of the gas flow, e.g., by their relative orientation and/or surface makeup (e.g., roughness). In some embodiments, e.g., before, after, and/or during at least a portion of a 3D printing operation,” para 0322 referring to fig. 22); and an actuator (“the 3D printer comprises one or more motors,” para 0213; “the 3D printer comprises one or more valves,” para 0212; the “valves” and a “motor” are construed as the claimed “actuator”) operatively connected to each of the one or more movable baffles and configured to move the one or more movable baffles relative to the housing (“the motor may be controlled by the control system and/or manually,” para 0213; “the adjustment [of the baffles] may be controlled manually and/or automatically (e.g., using a controller),” para 0321; examiner is construing the combined teachings that the controller controls a motor and that the baffles are moved by the controller such that the motor moves the baffles), wherein the one or more moveable baffles include a plurality of moveable baffles (baffles 2115, fig. 21) configured to move relative to the housing and relative to each other to modify the respective exhaust flow area (“The baffles and/or gas flow at the gas inlet portion may be configured and/or adjusted to facilitate a gas flow trajectory, velocity, chemical makeup, or temperature of the gas flow…The geometry, temperature, and/or chemical characteristics of the channel (e.g., defined by baffles 2115) may be adjustable. The adjustment may be before, after, and/or during at least a portion of a 3D printing operation (e.g., during a period when the energy beam 2108 irradiates material bed 2113, or when no energy beam irradiates a material bed 2113),” para 0321; the gaps 2207 shown in fig. 22 between the baffles 2202 are construed as the claimed “respective exhaust flow area”), wherein each movable baffle is positioned in overlapping series with each other such that each respective exhaust flow area is defined between adjacent baffles (Applicant discloses that “each movable baffle 109a, b, c, d, e can be positioned in overlapping series with each other such that each respective exhaust flow area 111 a, b, c, d can be defined between adjacent baffles,” bottom of page 6, Specification; similarly, Romano shows in fig. 21 that a “channel” is formed in between the baffles, which is construed as an exhaust flow area between adjacent baffles, referring to para 0316), further comprising a flow field sensor (“pressure sensor,” para 0211) and a controller (“controller,” para 0349) configured to control the actuator (“The motor may be controlled by the control system and/or manually,” para 0213; “the computer may be coupled to one or more sensors, valves, switches, motors, pumps, scanners, optical components, or any combination thereof,” para 0221) as a function of data from the flow field sensor (“pressure sensor,” para 0211) in the additive manufacturing system (“The controller may regulate the pressure (e.g., with the aid of one or more vacuum pumps) according to input from at least one pressure sensor,” para 0211).
Romano does not explicitly disclose wherein each of the plurality of baffles includes an L-shape (although Romano teaches that the baffles inside the inlet portion may “comprises a geometric shape (e.g., rectangular shape, square shape, circular shape, box shape),” para 0265), wherein each moveable baffle includes a different shape and/or size compared to an adjacent baffle to fit each moveable baffle within the manifold housing (although Romano teaches that the baffles inside the inlet portion may “comprises a geometric shape (e.g., rectangular shape, square shape, circular shape, box shape),” para 0265).
However, in the same field of endeavor of controlling a gas flow in an additive manufacturing system, Chuang teaches wherein each of the plurality of baffles includes an L-shape (“the gas inlet-outlet devices 150 may be specifically arranged as follows:…two L shapes 220,” para 0036, referring to fig. 2(b)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Romano to include, a gas inlet-outlet device in two L-shapes , in view of the teachings of Chuang, by using gas inlet-outlet device 150 in two L-shapes 220, taught by Chuang, in the gas outlet portion 2117, taught by Romano, in order to prevent slag and oxides from falling back into the processing area, thereby improving a foaming quality and stability of additive manufacturing (Chuang, para 0009).
Romano/ Chuang do not explicitly disclose wherein each moveable baffle includes a different shape and/or size compared to an adjacent baffle to fit each moveable baffle within the manifold housing.
However, in the same field of endeavor of controlling a gas flow in an additive manufacturing system, Zhang teaches wherein each moveable baffle (relying on Romano for teaching moveable baffles; Zhang shows baffles in the air-out apparatus of fig. 6) includes a different shape and/or size compared to an adjacent baffle to fit each moveable baffle within the manifold housing (as shown in fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Romano to include, an air-out apparatus, in view of the teachings of Zhang, by using the air-outlet apparatus, taught by Romano, behind the gas inlet-outlet device 150 in two L-shapes 220, taught by Chuang, in the gas outlet portion 2117, taught by Romano, in order to form a laminar flow at an inclination angle of 5 degrees that can easily take away impurity such as the black smoke caused by laser powder interaction, where the black smoke decreases the utilization rate of laser energy by about 10%-15%, and as a result of removing the black smoke, the precision of sintered parts increases and the utilization rate of the laser is consistently 100% (Zhang, middle paragraph on page 5 and page 3, referring also to fig. 7, which shows the inclination caused by using Zhang’s air-out apparatus).
	Regarding claim 17, Romano teaches wherein the actuator (the “valves” and a “motor” are construed as the claimed “actuator”) is mounted to an outside surface of the manifold housing (“the term “auxiliary support,” as used herein, generally refers to at least one feature that is a part of a printed 3D object, but not part of the desired, intended, designed, ordered, and/or final 3D object. Auxiliary support may provide structural support during and/or subsequent to the formation of the 3D object. The auxiliary support may be anchored to the enclosure. For example, an auxiliary support may be anchored to the platform (e.g., building platform),” para 0198; “The platform may have a surface that comprises supporting features (e.g., auxiliary support)….The platform may comprise a motor,” para 0174).
	Regarding claim 18, Romano teaches wherein the one or more moveable baffles (baffles 2202, fig. 22) are connected (construed as “fluidly connected,” as taught in para 0293) to the actuator (valve 1462, fig. 14) through a slot (inlet port 2116, fig. 21) in the manifold housing (enclosure 1440, fig. 14 or gas inlet portion 2114, fig. 21; “the valve may facilitate insertion of a (e.g., requested) gas into a segment of the gas flow mechanism,’ para 0292).
Response to Argument
Applicant's arguments filed 28 December 2021 have been fully considered but they are not persuasive. 
Examiner Interview
	On page 6, the Applicant states that “the Office agreed that the recitations of claims 7 and 16 were not disclosed by the cited references, in particular the Romano reference.”  However, the examiner disagrees (see Interview Summary dated 29 December 2021).  Instead, the examiner recollects stating that the claimed “actuator” is being interpreted broadly such that a valve or a motor could be interpreted as an actuator.  While the examiner agrees with the Applicant in noting that Romano’s teaching regarding the use of sensor feedback to control the pressure in the chamber is most likely intended to be accomplished by using the valves (instead of the motors), the examiner maintains that the term “actuator” is still broad enough such that a valve can be construed as an “actuator.”
Objections to the Specification
	On pages 6-7, the Applicant argues that 37 CFR 1.72 does not require the Abstract to be written in a voice that is positively recited.  For background purposes, in the Abstract, the Applicant modifies the verbs with modal “can.”  For example, the Abstract begins, “An exhaust manifold for an additive manufacturing system can include a manifold housing…”
	The examiner respectfully disagrees with the Applicant’s interpretation of 37 CFR 1.72.  The regulation requires applicants to write their abstracts in such a way as to enable the Office and the public to determine quickly from a cursory inspection of the application’s abstract what the nature and gist is for the applications’ technical disclosures.  By disclosing what can be in the application instead of what is in the application, the Abstract is not written in such a way that the Office or the public can quickly understand the nature and gist of the application.  Instead, using conditional terminology infers doubt as to what is being summarized in the Abstract.  Additionally, removing the word “can” from the Abstract would make the Abstract more “concise,” in accordance with 37 CFR 1.72.
Observations under 35 U.S.C. §112(f) or 35 U.S.C. §, 6th paragraph
On page 7, the Applicant states regarding the interpretation of the claimed “controller” under 35 USC 112(f) the following: 
“It is respectfully submitted that the Applicant does not have an obligation to point to all possible structures or to amend the claim language to include all possible structures, as this would be impossible. The claim language includes any and all possible structures, both expressly described in the specification and those not specifically stated in the specification but that would be known by those having ordinary skill in the art in view of the application-as-filed” (page 7)

However, the examiner submits that the only disclosure in the Specification of the claimed controller is that “the controller can include any suitable hardware and/or software module(s) as appreciated by those having ordinary skill in the art” (pages 2 and 7 in the Specification).  Thus, the examiner submits that there is only one possible structure disclosed in the Specification for the controller and not a plural “all possible structures” as argued by the Applicant.  Furthermore, the examiner disagrees with the assertion that the “Applicant does not have an obligation to point to all possible structures.”  Instead, 35 USC 112(f) stipulates that when invoked under 35 USC 112(f), the claim “shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.”  Because the Specification is absent sufficient structure for the claimed “controller,” this claim limitation is not in compliance with statutory requirements.
On pages 7-8, the Applicant states that “the claim language does not invoke 35 U.S.C. §112(f) or 35 U.S.C. § 112, 6th paragraph” and that the Applicant “does not intend to invoke 35 U.S.C. §112(f) or 35 U.S.C. §112, 6th paragraph.”  However, the Applicant does not provide any evidence as to why the claimed “controller” cannot be considered a generic placeholder (referring to MPEP 2181).
Observations Rejections under 35 U.S.C. §112(a)
On page 9, the Applicant argues that “one having ordinary skill in the art would clearly recognize that the inventor had possession of the claimed invention at the time of filing, and that the controller is clearly supported by the application-as-filed.”  However, a “controller configured to control the actuator as a function of data from a flow field sensor in the additive manufacturing system” is not within the skill set of one possessing ordinary skill in the art.  Using data from a sensor to control an actuator that controls baffles that then modifies the gas flow in an additive manufacturing system is not taught in engineering schools.  One of ordinary skill in the art lacks the ability to program a computer to translate sensor data into commands that can then be used by an actuator.  
On page 9, the Applicant references MPEP 2164.01 and argues that using sensor data to control actuators is “typically engaged” or accomplished by those in the art.  However, the examiner disagrees.  If the Applicant is correct in asserting that a controller to accomplish this function is so widely accomplished by those in the art, then it is unclear why the claimed invention is considered novel by the Applicant.
Instead of MPEP 2164.01, the examiner respectfully submits that a more relevant section of the MPEP for computer-implemented functional claim limitations is MPEP 2161.01.  This section states that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation."’  This section MPEP further explains that the “applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention.”  Based on the Applicant’s arguments provided in the 102 and 103 section, the novelty of the claims appears to be in the claimed “controller.”  This being the case, it is unclear how the controller has sufficient disclosure in the Specification.  For example, MPEP 2161.01 requires examiners to “determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.”  However, there are no steps or flow charts for the claimed “controller” in the Specification.  
Claim Rejections under 35 U.S.C. §§ 102 and 103
The Applicant states that the limitation “a controller configured to control the actuator as a function of data from a flow field sensor in the additive manufacturing system” to not be disclosed by the cited prior art.  While the examiner concedes that the primary reference (Romano, US-20180126649-A1) teaches using the valves to control the pressure in an additive manufacturing system and not the motors (for example, see paragraph 0309 of Romano), it is not clear that the term “actuator” is limiting enough such that a valve cannot be considered an actuator.  For example, the wiki entry for an “actuator,” dated 10 Feb 2022, defines an actuator as “a component of a machine that is responsible for moving and controlling a mechanism or system, for example by opening a valve.”  Therefore, while the examiner appreciates the Applicant’s recent amendments and the additional limitations that have been added to the independent claims, it is not clear to the examiner why Romano’s valve cannot be considered an actuator, based on the broadest reasonable interpretation of how an actuator can be defined.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Xu et al. (CN-109226762-A) teach a moveable baffle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/10/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761